DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 1 of remarks, filed 1/24/22, with respect to the indefiniteness rejection pertaining to different talar element terms used have been fully considered and are persuasive. Additionally, the indefiniteness issue for lacking clarity in omitting essential steps in the method claims also was considered in light of the amendment to the claims and persuasive. The 112 2nd paragraph rejection of claims 1-11 pertaining to these issues has been withdrawn. 
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive. Applicant argues that the recitation in the claim (1) for a step of “selecting” is definite and suggests that one of ordinary skill in the art would understand the step or limitation in light of the disclosure. However, the examiner respectfully disagrees because first it must be noted that this is a utility patent application and not a design patent of which requires the claimed invention to described in terms to define the boundaries of the scope desired for patent protection. A design application relies on the figures or drawing to illustrate the novel design and thus in this application the Applicant cannot rely on figures to impart structure into claims. In response to applicant's argument that the Reiley ‘270 reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the vertex of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the broad recitations of “base member” and “distal portion” as recited in claim 1 establish no special structure despite the “selecting” step of choosing an “angular position for a longitudinal axis of the provided distal portion with respect to the first plane from a range of angular positions within a second plane perpendicular to the first plane” because these are just generic terms used to recite elements that cooperate together to perform a function. However, since one of ordinary skill in the art cannot determine what the structure is to perform the function is, the claim is indefinite because according to 35 U.S.C. 112 (b) or second paragraph the claims must specifically and distinctly claim the subject matter to define the invention. Claims cannot be ambiguous that one cannot discern the scope. How is a surgeon or practitioner able to “select” an angle when one does not know what structures are defining the features that provide the ability to permit an angle to be selected?  The claims lack sufficient structure for the function to occur.
Applicant’s arguments, see page 4 of remarks (pg 10 response), filed 1/24/22, with respect to the rejection(s) of claim(s) 1-3,11 under 35 U.S.C. 102 over Reiley have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ball et al. since the amendment suggests there is a plurality of angular positions .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 12,13, it is not understood how one of ordinary skill in the art can “select an angular position for a longitudinal axis of the provided distal portion with respect to the first plane from a range of angular positions within a second perpendicular to the first plane….”  if one does not know the structure that is mechanically designed to allow the cooperating components to permit the configuration or angled relationship to be established. Is the selecting a mental decision? But how does one know which to select and what permits the range to be possible? Dependent claims fail to further define the ambiguous limitation and carry the same problem of the independent claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-3,9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reiley et al. (WO 2006/099270) in view of Ball et al. (2004/0064188). 
Reiley et al. disclose (page 14) a method of implanting a permanent talar implant assembly including (Fig. 10) an articulation component 24, a base member 20 and a distal portion 26. The assembly is designed such that as seen (Fig. 10) the provided articulation component is to be coupled with the provided base member via the coupling slots 70 and tabs 68. It can also be seen (Fig. 9) the articulation component 24
 has an articulating surface extending upwardly from a first plane to an apex and then downwardly toward the first plane, and configured to articulate with a tibial prosthetic device. It can also be seen (Fig. 9) at least one of the articulation component and base member have a planar portion to define the first plane. However, Reiley et al. did not disclose selecting an angular position for a longitudinal axis of the provided distal portion with respect to the first plane from a range of angular positions within a second plane perpendicular to the first plane, wherein the provided distal portion and the provided base member are coupleable at each of a plurality of angular positions within the range of angular positions. Ball et al. teach (paragraphs 14,46) that a joint prosthesis in which a distal portion is coupled with a base member can be selectively joined at a plurality of angled orientations. It can be seen (Figs. 13-17) that a base member 26 is coupled with a distal portion 46 and can have different angles selectively chosen for positioning in the patient bone. It would have been obvious to one of ordinary skill in the art to modify the talar prosthesis of Reiley et al. to be able to allow the surgeon/practitioner to select the angle desired for coupling the distal portion with the base member as taught by Ball et al. such that it provides the ability to select an angle 46 with a spherical head 50 that is coupled with a base member having a cylindrical bore or cavity and together the elements enable angular movement, see Figs. 16,17. It would have been obvious to one of ordinary skill in the art to incorporate a spherical head on the stem as taught by Ball et al. and use in the method of implanting a talar prosthesis by Reiley et al. and have the receiving area in the base couple with the head to provide the ability for angular adjustment. With respect to claim 10, Ball et al. teach (Figs. 14-17) the bore 101 having a first diameter and the spherical head 50 having a second diameter which is larger than the first diameter. With respect to claim 11, Reiley et al. disclose (page 3, lines 4-11, col. 24, lines 13-20) that the articulation component is selected from a plurality of articulation components, with each having a surface configured to articulate with a tibial prosthetic device.
Claims 4,5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reiley et al. (WO 2006/099270) in view of Ball et al. (2004/0064188) as applied to claim 1 above, and further in view of Berelsman et al. (2005/0075735). Reiley et al. in view of Ball et al. is explained supra. However, Reiley et al. as modified by Ball et al. did not explicitly disclose coupling the base portion with the articulation component using a dovetail configuration. It is noted that Reiley discloses and shows a coupling of the two prosthetic components by an interlocking configuration or snap fit and further other components of embodiments can have some pieces joined with dovetail connections. Berelsman teaches (Fig. 9) a base member 12 with a dovetail configuration to mount with articulation component 30. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the coupling connection between the base member and articulation component to include a dovetail configuration as taught by Berelsman in the method of implanting a talar prosthesis of Reiley et al. as modified by Ball et al. such that the joining of the base member with the articulation component is a simple connection for the surgeon to attach the elements together. A substitution of known connection means only involves routine skill in the art. Please note claims are given their broadest reasonable interpretation, thus since the elements of the claims are recited with arbitrary placeholders to define them along with terms of function and 60 through a tool coupler 58 in the articulation component 24 and also inserting the portion of the fastener into a bore 61 in the base member.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reiley et al. (WO 2006/099270) in view of Ball et al. (2004/0064188) as applied to claim 1 above, and further in view of Schutzer (2005/0075735). Reiley et al. in view of Ball et al. is explained supra. However, Reiley et al. as modified by Ball et al. did not explicitly disclose inserting a fin extending from the base portion away from the plane into the bone. Schutzer teaches (Figs. 1,2) a fin 24 on the base extending away from the plane for insertion as an adjunct to a stem to prevent rotation. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a fin to the base as taught by Schutzer in the method of implanting a talar prosthesis of Reiley et al. as modified with Ball et al. such that the stem has anti-rotation means while anchoring the prosthesis base component to bone. 

Allowable Subject Matter
Claims 6,7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Sweet can be reached on 571-272-4756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799